DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Namburu et al. (US 2011/0119231 A1), hereinafter “Namburu”, and in view of Solmer et al. (US 2012/0233127 A1), hereinafter “Solmer”, and further in view of Deiseroth et al. (US 2020/0192932 A1), hereinafter “Deiseroth”. 

As per claim 1
“receive and parse a text query related to an issue with a vehicle, 
(Namburu teaches the portal 500 receives a query that will be searched within the service repair data)
“in response to the text query, retrieve information related to the text query from a database that includes structured data in a data schema related to both vehicle issues and solution to the vehicle issues” at [0050]-[0053];
(Namburu teaches retrieving service repair data from an information processing system to assist technicians or service specialists in trouble-shooting problem with vehicles) 
“determine whether the database is responsive to the text query; and in response to the determination, outputting information including the solution to the issue when the solution is found in the database” at [0052]-[0054];
(Namburu teaches a trouble-shooting tree 550 may then be generated by the system to assist a technician diagnose and repair a vehicle problem) 
Namburu does not explicitly teach “the controller is configured to parse the text query utilizing an autoencoder to encode, compress, and decode the query”, “or retrieve solution information from a website when the solution is not found in the database, wherein the controller is further configured to retrieve the solution information from the website by conducting a keyword search at the website for a first set of results” as claimed. However, Solmer teaches a method for semantic-based search including “the controller is configured to parse the query utilizing an autoencoder to encode, (Solmer teaches receiving a query, extract features based on the received query and generating a unified representation of the query utilizing an autoencoder). Solmer also teaches “or retrieve solution information from a website when the solution is not found in the database, wherein the controller is further configured to retrieve the solution information from the website by conducting a keyword search at the website for a first set of results” at [0077]-[0078], [0087]-[0088] and Figs. 7-8 (Solmer teaches the selection logic 709 that controls whether a Keyword based Search or a Semantic based Search is appropriate. If the number of features extracted from the query is lower than a predefined threshold, a Keyword Search may be elected for handling the query. In Keyword search, the input feature vector formed based on the query is sent to a Keywords Search Processor 712 to identify one or more documents, such identified documents then be sent back to a user who issue the query as a response to the query. Solmer teaches at [0087]-[0088] and Fig. 8 the information retrieval system 800 include the client device 820 issues a query to the search service 802 via the Internet 816. The search service 802 searches relevant information via various accessible indices such as feature index 714 using Keyword search and semantic index 708 using semantic search, generates a query response and sends the query response back to the client device via the Internet 816. Solmer also teaches the Search Service 802 may be implemented using one or 
Thus, it would have been obvious to one of ordinary skill in the art to combine Solmer with Namburu’s teaching in order to allow searching based on the semantic meaning of the query and therefore providing relevant search results based on semantic meaning of the query, as suggested by Solmer. 
Namburu and Solmer, as combined, does not teach “wherein the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” as claimed. However, Deiseroth teaches a database system including an autoencoder, wherein “the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” at [0031]-[0039] and Figs. 1, 5. Thus, it would have been obvious to one of ordinary skill in the art to combine Deiseroth with Namburu-Solmer’s teaching so that “a query may be generated and executed on a database that stores various data in a compressed format…Using the query, the data relating to objects of interest may be retrieved as well 

As per claim 2, Namburu-Solmer and Deiseroth the server of claim 1 discussed above. Solmer also teaches: wherein “the autoencoder is configured to utilize an input associated with the text query, wherein the input includes a first encoding layer with a first vector dimension that includes numerical vectors” at [0044]-[0046], [0050]-[0058].

As per claim 3, Namburu-Solmer and Deiseroth teach the server of claim 2 discussed above. Solmer also teaches: wherein “the autoencoder is configured to encode the input to a short code that includes a coding vector dimension, wherein the first vector dimension includes more vectors than the coding vector dimension” at [0044]-[0046], [0050]-[0058].

As per claim 4, Namburu-Solmer and Deiseroth teach the server of claim 3 discussed above. Solmer also teaches: wherein “the autoencoder is configured to decode the short code to an output that includes a first decoding dimension, wherein the first decoding dimension is larger than the coding vector dimension” at [0062]-[0063], [0079].

As per claim 5, Namburu-Solmer and Deiseroth teach the server of claim 1 discussed above. Solmer also teaches: wherein “the controller is further configured and filtering the information from the website utilizing an autoencoder” at [0078].
As per claim 6, Namburu-Solmer and Deiseroth teach the server of claim 5 discussed above. Solmer also teaches:  wherein “the controller is further configured to output the filtered information retrieved from the website” at [0078].

As per claim 7, Namburu-Solmer and Deiseroth teach the server of claim 6 discussed above. Namburu also teaches: wherein “the controller is further configured to store the filtered information into the database” at [0035]-[0039] and Fig. 2.

As per claim 8, Namburu-Solmer and Deiseroth teach the server of claim 7 discussed above. Namburu also teaches: wherein “the controller is further configured to store the filtered information into the database in response to an input received from a user” at [0040]-[0043].

As per claim 9, Namburu-Solmer and Deiseroth teach the server of claim 8 discussed above. Namburu also teaches: wherein “the controller is further configured to store the filtered information into the database by converting it to the structured data” at [0040]-[0045].

As per claim 10, Namburu teaches a server comprising: a controller in communication with the server, the controller configured to: 
“receive and parse a text query related to an issue with a vehicle” at [0052]-[0053] and Fig. 5;
“in response to the text query, retrieve information related to the text query from a database that includes structured data including data related to vehicle issues and a solution to the vehicle issues; determine whether the database includes structured data including data related to the solution responsive to the text query; output information including the solution to the issue when the determination identifies that the structured data including the solution in the database” at [0052]-[0054] and Fig. 5; 
Namburu does not explicitly teach: “or retrieve information from a website when the determination identifies that the structured data including the solution is not found in the database, wherein the controller is further configured to retrieve the information from the website by conducting a keyword search at the website for a first set of results and filtering the information from the website utilizing an autoencoder” as claimed. 
However, Solmer teaches a method for semantic-based search including “retrieve information from a website when the determination identifies that the structured data including the solution is not found in the database, wherein the controller is further configured to retrieve the information from the website by conducting a keyword search at the website for a first set of results and filtering the information from the website utilizing an autoencoder” at [0072]-[0077], [0087]-[0088] and Figs. 7-8 (Solmer teaches receiving a query, extract features based on the received query and generating a unified representation of the query utilizing an autoencoder. Solmer teaches the selection logic 709 that controls whether a Keyword based Search or a Semantic based Search is appropriate. If the number of features extracted from the query is lower than a predefined threshold, a Keyword Search may be elected for handling the query. IN Keyword Thus, it would have been obvious to one of ordinary skill in the art to combine Solmer with Namburu’s teaching in order to allow searching based on the semantic meaning of the query and therefore providing relevant search results based on both semantic meaning of the query and keyword search, as suggested by Solmer. 
Namburu and Solmer, as combined, does not teach “wherein the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” as claimed. However, Deiseroth teaches a database system including an autoencoder, wherein “the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” at [0031]-[0039] and Figs. 1, 5. Thus, it would have been obvious to one of ordinary skill in the art to combine Deiseroth with Namburu-Solmer’s teaching so that “a query may be generated and executed on a database that stores various data in a compressed format…Using the query, the data relating to objects of interest may be retrieved as well as the compressed imaged data may be reconstructed to allow analysis of the imagery and data”, as suggested by Deiseroth at [0022].
As per claim 18, Namburu teaches a querying system, comprising: 
“an input device configured to allow a user to enter a text query related to automotive repairs” at [0052]-[0053] and Fig. 5;
“a display configured to output information related to the text query” at [0054] and Fig. 5; 
“a database that includes structured data with a data related to vehicle issues and a solution to the automotive repairs” at [0024]-[0028]; 
“and a processor in communication with the input device, database, and display, wherein the processor is programmed to: receive and parse the query; in response to the text query, retrieve information related to the query from the database that includes a solution to the automotive repairs; determine whether the database includes structured data including data related to the solution responsive to the query; and output information including the solution to the issue when the structured data including the solution is found in the database” at [0052]-[0054] and Fig. 5;
Namburu does not explicitly teaches: “or retrieve information from a website when the solution is not found in the database wherein the processor is further configured to retrieve the information from the website by conducting a keyword search for a first set of results and filtering the information from the website utilizing an autoencoder to define a second set of results” nor “wherein cosine similarities between a first feature vector and a second feature vector are computed to identify the solution” as claimed. However, Solmer teaches a method for semantic-based search including “retrieve information from a website when the solution is not found in the database wherein the processor is further configured to retrieve the information from the website by conducting a keyword search for a first set of results and filtering the information (Solmer teaches receiving a query, extract features based on the received query and generating a unified representation of the query utilizing an autoencoder. Solmer teaches the selection logic 709 that controls whether a Keyword based Search or a Semantic based Search is appropriate. If the number of features extracted from the query is lower than a predefined threshold, a Keyword Search may be elected for handling the query. IN Keyword search, the input feature vector formed based on the query is sent to a Keywords Search Processor 712 to identify one or more documents, such identified documents then be sent back to a user who issue the query as a response to the query).Solmer also teaches “wherein cosine similarities between a first feature vector and a second feature vector are computed to identify the solution” at [0074]-[0081].  Thus, it would have been obvious to one of ordinary skill in the art to combine Solmer with Namburu’s teaching in order to allow searching based on the semantic meaning of the query and therefore providing relevant search results based on both semantic meaning of the query and Keyword search, as suggested by Solmer. 
Namburu and Solmer, as combined, does not teach “wherein the autoencoder includes a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer, and the autoencoder includes a first decoder layer and a second decoder layer” as claimed. However, Deiseroth teaches a database system including an autoencoder, wherein “the autoencoder includes a first encoder layer and a second encoder layer, wherein the 

Claims 12-17, 19-20 recite similar limitations as in claims 2-9 and are therefore rejected by the same reasons.

As per claim 21, Namburu-Solmer and Deiseroth teach the system of claim 18 discussed above. Namburu also teaches:  “utilize a crawler to crawl a plurality of web pages to extract raw information from the web pages in response to the text query” at [0035]-[0045] and Figs. 2, 4. 


Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.

Regarding the 103 rejection to claims 1-10 and 12-21, Applicant argued that Namburu, Solmer and Deiseroth as a combination or individually do not disclose the claimed “text query” limitations. On the contrary, Namburu clearly teaches at [0052]-[0053] and Fig. 5 that the portal 500 may include a search window 510 for user (e.g., technician) to input an entry (e.g., keyword, code) that will be searched within the service repair data and/or repair documentation. For example, to diagnose brake failure found in a particular vehicle type, a technician may enter a keyword such as “brake” (i.e., “text query”) and input data 520 including the make and model of the vehicle to receive suggestion 530 on how to repair the brake failure. Namburu’s Fig. 5 reproduced below also show the suggestion 530 includes “Suggestion 1” through text format.

    PNG
    media_image1.png
    676
    961
    media_image1.png
    Greyscale


 	Applicant further argued that the reference fails to show that the various layers utilize less dimensional vectors, such as “a first encoder layer and a second encoder layer, wherein the second encoder layer includes less dimensional vectors than the first encoder layer”. On the contrary, Deiseroth teaches at [0031]-[0039] the autoencoder 500 which include a first encoder layer (Input X layer) and a second layer (second  layer between X and Z layer) that includes less dimensional vectors than the first encoder layer. Note that Deiseroth’s autoencoder as shown at Fig. 5 is identical to the autoencoder disclosed in Applicant’s Fig. 4, both are an unsupervised learning model well known in the art. 

    PNG
    media_image2.png
    683
    933
    media_image2.png
    Greyscale

                                                      (Deiseroth’s Fig. 5)


    PNG
    media_image3.png
    687
    841
    media_image3.png
    Greyscale

                                                        (Applicant’s Fig. 4)
Applicant further argued that “a person of ordinary skill in the art would not have the motivation to combine Deiseroth with Namburu and Solmer. Deiseroth is utilized for feature extraction of images for an analysis. Namburu and Solmer are distinct reference in comparison and are related to text queries or document queries. One of skill in the art would not mix and match functionality from text queries and image queries, as each are fundamentally different”.  On the contrary, Solmer discloses the same prior art autoencoder at [0007]-[0008] which states “a so-called autoencoder (known in the art) have been developed for learning and subsequently extracting semantics of a given document. Such an autoencoder may be deployed to implement the semantic estimator 180. In this case, an autoencoder takes the feature vector shown in Fig. 1(b) as an input and then identifies the most relevant features that . Solmer also teaches at [0008] that “An autoencoder uses an artificial neural network for learning an efficient coding. By learning a compressed representation for a set of data, an autoencoder provides a means for dimensionality reduction and feature extraction. The concept of autoencoder was originally used for imaging compression and decompression. Recently, it has been adopted for and applied to textual information to learn the semantic features in a text collection. The compact semantic codes output from an autoencoder can be used both to represent the underlying textual information and to identify similar documents”. The examiner relied on Solmer for the teaching of using an autoencoder to process text query. An ordinary skill in the art would have the motivation to combine Solmer with Namburu in order to allow searching based on the semantic meaning of the query and therefore providing relevant search results based on both semantic meaning of the query and keyword search using an autoencoder, as suggested by Solmer. Dieseroth is replied only to show that a prior art autoencoder includes multiple layers with reduced dimension to satisfy the requirement of the claims.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 4, 2022